            Case 2:21-cv-03645-GEKP Document 1 Filed 08/16/21 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KAREN MOSSOP

                       Plaintiff,

        v.                                                  Civil Action No.

FIRST STUDENT, INC. and
FIRSTGROUP AMERICA, INC.


                       Defendants.


                            NOTICE OF REMOVAL OF ACTION

       Defendants First Student, Inc. and FirstGroup America, Inc. (collectively “Defendants”)

by and through their undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,

hereby file this Notice of Removal of the above-captioned action from the Court of Common

Pleas of Montgomery County, Pennsylvania to the United States District Court for the Eastern

District of Pennsylvania. In support of this Notice of Removal, Defendants aver as follows:

I.     PROCESS, PLEADINGS, AND ORDERS

       1.       Plaintiff Karen Mossop (“Mossop”) commenced a civil action by filing a

Complaint on or about November 27, 2019, against Defendants in the Court of Common Pleas of

Montgomery County, Pennsylvania, styled Karen Mossop v. First Student, Inc. and FirstGroup

America, Inc., Civ. A. No. 2021-15609 (“State Court Action”). (A true and correct copy of the

Complaint is attached hereto as Exhibit A).

       2.       The State Court Action purports to state a claim of wrongful termination.

(Compl., ⁋⁋ 10-27).

       3.       Defendants received the State Court Action by certified mail on July 29, 2021. (A
            Case 2:21-cv-03645-GEKP Document 1 Filed 08/16/21 Page 2 of 7




true and correct copy of the letter enclosing the Complaint is attached hereto as Exhibit B.)

       4.       In accordance with 28 U.S.C. § 1446(b), this Notice of Removal has been timely

filed by Defendants within thirty (30) days after the receipt of notice of the Complaint.

II.    VENUE

       5.       Because the Court of Common Pleas of Montgomery County, Pennsylvania lies in

the Eastern District of Pennsylvania, this Court is the appropriate venue for removal. See 28

U.S.C. §§ 118(a) and 1441(a).

III.   DIVERSITY JURISDICTION EXISTS UNDER 28 U.S.C. § 1332(a)

       6.       Under 28 U.S.C. § 1332(a), federal courts have original jurisdiction over actions

in which the matter in controversy exceeds $75,000, exclusive of interest and costs, and is

between citizens of different states.

       A.       Diversity of Citizenship Exists

       7.       For diversity purposes, an individual is a citizen of the state in which he or she is

domiciled with the intent to remain. Swiger v. Allegheny Energy, Inc., 540 F.3d 179, 182 (3d Cir.

2008). To be domiciled in a state, a person must reside there and intend to remain indefinitely.

See Krasnov v. Dinan, 465 F.2d 1298, 1300-01 (3d Cir. 1972). A person may only have one

domicile, and, thus, may be a citizen of only one state for diversity jurisdiction purposes. See

Williamson v. Osenton, 232 U.S. 619, 625 (1914).

       8.       In her Complaint, Mossop states that she resides in Collegeville, Pennsylvania. It

further appears from her Complaint that she intends to continue to make Pennsylvania her

primary residence for the indefinite future. (Compl., ⁋ 1).

       9.       At all times during her employment, Mossop resided in Pennsylvania. For

example, when First Student, Inc. hired Mossop for the position, her offer letter was sent to her



                                                  2
         Case 2:21-cv-03645-GEKP Document 1 Filed 08/16/21 Page 3 of 7




residence in King of Prussia, PA. (A true and correct copy of Mossop’s Offer Letter is attached

hereto as Exhibit C).

       10.     Further, her 2016, 2017 and 2018 W-2 forms list her address as Collegeville, PA.

       11.     Therefore, Mossop is a citizen of Pennsylvania for purposes of 28 U.S.C. § 1332.

       12.     For purposes of diversity jurisdiction, a corporation is deemed to be a citizen of

the state in which it was incorporated and the state where it has its principal place of business.

28 U.S.C. § 1332(c)(1). A corporation’s principal place of business is its “nerve center” – the

place “where a corporation’s officers direct, control, and coordinate the corporation’s activities.”

Hertz Corp. v. Friend, 130 S. Ct. 1181, 1192 (2010).

       13.     Defendants are both incorporated in the State of Delaware, and their principal

place of business and headquarters, as well as the chief officers’ and President’s offices, are

located in Cincinnati, Ohio. Accordingly, Defendants are citizens of Delaware and Ohio, not

Pennsylvania, for diversity purposes. See 28 U.S.C. §§ 1332(a)(1), (c)(1).

       B.      The Amount in Controversy Exceeds $75,000

       14.     Pursuant to 28 U.S.C. § 1446(c), Defendants need only establish by a

preponderance of evidence that the amount in controversy exceeds the $75,000 jurisdictional

requirement.

       15.     Where removal is based on diversity of citizenship and the initial pleading seeks a

money judgment but does not demand a specific sum, “the notice of removal may assert the

amount in controversy,” and a removing defendant need only establish that it is more likely than

not that the amount in controversy exceeds the jurisdictional minimum of $75,000. See 28 U.S.C.

§ 1446(c)(2)(A).




                                                 3
            Case 2:21-cv-03645-GEKP Document 1 Filed 08/16/21 Page 4 of 7




       16.      For jurisdictional purposes, “determining the amount in controversy begins with a

reading of the complaint filed in the state court.” See Samuel-Bassett v. Kia Motors America,

Inc., 357 F.3d 392, 398 (3d Cir. 2004). The court, however, does not merely accept a plaintiff’s

contentions regarding the amount in controversy, but is required to analyze the legal claims to

determine if a plaintiff’s actual monetary demands exceed the $75,000 threshold. Morgan v.

Gay, 471 F.3d 469, 474-75 (3d Cir. 2006).

       17.      According to a reasonable reading of the Complaint, the amount in controversy is

in excess of $75,000. See Angus v. Shiley, Inc., 989 F.2d 142, 146 (3rd Cir. 1993) (where plaintiff

does not set a limit for damages, the Court should make a reasonable reading of the value of the

claim that plaintiff has asserted and come to an independent valuation of the amount plaintiff has

claimed).

       18.      Although Defendants deny the validity and merit of Mossop’s claims and

allegations, and deny that she is entitled to any relief, her damages claim – lost earnings,

wages, benefits, earning power, loss of back pay, front pay, interest due therein as well as

mental anguish, emotional distress, humiliation and damage to her reputation – establish an

amount in controversy in excess of the jurisdictional minimum of $75,000. (Compl., ⁋ 26).

       19.      Mossop claims her employment was terminated on July 23, 2019. (Compl., ⁋ 8).

At the time of her termination, Mossop earned $55,132.00 annually. (Exhibit C (Offer Letter)).

       20.      Assuming Mossop seeks back pay through a trial date that is likely to be set for a

date 18 months from the filing of her Complaint (July 22, 2021), a reasonable estimate of

Mossop’s economic losses (i.e. back pay, front pay, loss of benefits), should she prevail, exceed

the sum or value of $75,000.00 See Angus, 989 F.2d at 146.




                                                4
         Case 2:21-cv-03645-GEKP Document 1 Filed 08/16/21 Page 5 of 7




       21.      By reason of the foregoing and pursuant to 28 U.S.C. §§ 1441(b) and (c),

Defendants desire and are entitled to have this case removed from the Court of Common Pleas of

Montgomery County, Pennsylvania to the United States District Court for the Eastern District of

Pennsylvania.

IV.    COMPLIANCE WITH PROCEDURAL REQUIREMENTS

       22.      This Notice of Removal is timely as it is made within twenty (20) days of service

on Defendants, on July 29, 2021. 28 U.S.C. § 1446(b); Murphy Bros., Inc. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344 (1999) (time to remove does not begin to run until proper service of

the summons and complaint).

       23.      True and correct copies of this Notice of Removal are being promptly filed with

the Court of Common Pleas of Montgomery County, Pennsylvania and served this date upon

counsel of record.

       24.      Defendants reserve the right to submit further evidence supporting this Notice

should Mossop move to remand.




                                                5
          Case 2:21-cv-03645-GEKP Document 1 Filed 08/16/21 Page 6 of 7




         WHEREFORE, Defendants request that this case be removed to the United States

District Court for the Eastern District of Pennsylvania, that this Court accept jurisdiction of this

action and that this action be henceforth placed on the docket of the Court for all further

proceedings as though the same action had been originally instituted and commenced in this

Court.

                                                     Respectfully submitted,

                                                     /s/ Tara Param
                                                     Tara Param (PA #323171)
                                                     LITTLER MENDELSON
                                                     1601 Cherry Street, Suite 1400
                                                     Philadelphia, PA 19102.1321
                                                     267.402.3000 (t)
                                                     267.402.3131 (f)
                                                     tparam@littler.com

                                                     Attorney for Defendants First Student, Inc. and
                                                     First Group America, Inc.
Dated: August 16, 2021




                                                 6
         Case 2:21-cv-03645-GEKP Document 1 Filed 08/16/21 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I, Tara Param, hereby certify that I caused to be served the foregoing Notice of Removal

of Action, via email and first class mail, upon the following:


                                    Marc A. Weinberg, Esq.
                                      Saffren & Weinberg
                                            Suite 22
                                    815 Greenwood Avenue
                                     Jenkintown, PA 19046
                                   mweinberg@saffewein.com

                                       Attorney for Plaintiff

       In addition, a copy of the foregoing has been filed with the Court and is available for

download from the Court’s CM/ECF system.



                                                                s/ Tara Param
                                                                Tara Param


Dated: August 16, 2021




                                                 5
